Title: To John Adams from Monsieur de Salimbeni, 18 September 1793
From: Salimbeni, Monsieur de
To: Adams, John


				
					Monsieur
					Dedham Le 18 7bre 1793
				
				je suis un francois refugié dans ce pays depuis Le mois de mars dernier avec ma femme. nous sommes arivés ici fuyant la  Gouadeloupe et toutes les scênes dhorreur qui y sont arivés depuis et quil etoit facile de prevoir. le peu de temp que nous avons eu a nous ne nous a pas laissé celui d’emporter une somme d’argent suffisante a nos besoins pendant bien longtemp. le peu de sucre que nous avons Emporté ne se Vend pas et reste dans le magazin de Mr Perkins. cest dans de telles circonstances qu’au mois d’avril dernier il me fut adressé un francois nommé André soi disant ancien domestique de Madame Hiver de Villiers Veuve de M. de Villier parent de ma femme et que les troubles qui desoloient st. martin lieu de sa residence avoient obligé de fuir. André arivé a boston avec une seule chemise et sans un sol dans sa poche m’inspira de la compassion et je le pris chez moi en …. le prevenant que L’etat de mes affaires ne me permetant pas de lui donner de Gages je le prenois par charité et seulement pour lui donner le couvert et la nouriture. jajoutai a cela quelques chemises tirées de ma Garderobe et quelques autres habillements; en un mot je partageai pour ainsi dire avec lui le peu que j’avois. jai gardé cet homme chez moi quatre mois et demi et même plus. a la fin je me suis aperçu quil s’entendoit avec la mulatresse de ma femme et que tous les jours il me manquoit quelque chose. ne L’ayant jamais pris sur le fait je nai pu L’acuser. cependant, monsieur il me manque De Largent et quelques bijoux destinées a être Vendus pour fournir a ma subsistance quant je naurois plus eu d’argent. nayant aucune preuve que ces differents Vols eussent été commis par cet andré je nai pu L’acuser en justice. ne parlant pas la Langue Angloise ignorant les lois de ce pays, je nai pas osé faire aucune demarche contre un homme contre lequel j’avois cependant les plus Violents soupcons. enfin ayânt  tout a craindre de cet andré qui pouvoit a tout moment s’en fuir avec la mulatresse de ma femme, & m’emporter le peu qui me restoit, et laisser ma pauvre et jeune femme sans aide et nourissant un enfant de quatre mois jai pris le parti de tacher d’engager cet andré a aller a la Gouadeloupe me porter des lettres et me raporter quelque chose de cette isle. il accepta. Qoique je ne lui eu point promis de gage. Cependant pour reconoitre Le service quil me rendoit en allant a la gouadeloupe. je lui fis un billet sur lequel je stipulai que je priois ma belle mere de payer au nommé andré, dans le cas ou le dit billet lui seroit remis par le dit andré même la somme de trente gourdes. de  plus je lui donai un autre billet adressé a un francois qui devoit payer son passage jusqua la gouadeloupe outre cela je lui donnai quelque argent. je lui avois remis une Lettre Cachetée qui n’avoit point d’adresse et que je lui avois dit de remetre a ma belle mere. je navois point mis d’adresse parceque cet homme m’avoit observé que pouvant être Visité L’adresse seule etoit dans le cas de le faire areter ou au moins de faire confisquer la lettre. comme il devoit la remetre en mains propres il devenoit inutile d’y mettre une adresse.redoutant toujours quelques malhonetétés de cet homme et n’agissant ainsi que pour L’eloigner par la douceur et a quelque prix que ce fut de ma maison ou j’avois toujours peur qu’il ne finit par Emmener ma servante mulatresse, je metois bien donné de garde de rien confier d’interessant a cet homme et dans ma lettre cachetée pour ma belle mere il n’y avois renfermé que deux feuilles de papier sur lesquels il ne paroissoit rien d’ecrit parceque au lieu de me servir d’encre ordinaire j’avois employé … une autre liqueur qui sechée sur le papier ne differoit pas de la couleur blanche. et par consequent le papier etoit tout blanc. cette lettre ainsi construite a été portée par cet andré chez le Vice consul de la republique francoise qui de son autorité la ouverte et retenue. de plus il a gardé le billet conditionel que j’avois fait a cet andré et je crois bien q’un de mes parents qui est a boston L’aura retiré des mains de cet homme en payant les trente Gourdes qui cependant ne devoient être payé a André que dans le cas ou il remetroit Le dit billet a la Gouadeloupe a madame de bruny ma belle mere. ce billet etoit  annexé a la lettre sans adresse et Le billet portant L’adresse de madame de bruny et joint a La Lettre sans adresse devoit ce me semble servir d’adresse a la lettre. dailleurs je ne peux croire qu’on puisse se permetre de décacheter une Lettre même sans adresse sans le consentement de la persone qui a remis cette Lettre a celui qui s’en est chargé. jai anoncé a M. le Vice consul de la repulique francoise que j’allois consulter la dessus quelque homme de loi du pays. il ma donné honestement le conseil de n’en rien faire m’assurant que les gens de loi dans ce pays ci me ruineroient si j’essayois de poursuivre cette affaire. cest a Vous monsieur a qui je m’adresse pour scavoir ce que la loi pouroit faire en ma faveur. je Voudrois au moins qu’on me rendit ma lettre décachetée. si Vous pensez que la loi soye en ma faveur Veuillez bien, monsieur, m’en donner avis et alors je prendrai mon parti pour obliger M. Le Vice consul a me rendre ma lettre et a ne plus ouvrir les lettres qui ne lui sont point adressés. jusquau moment ou j’aurois reçu Votre reponse je ne ferai aucune demarche et Vous prie n’en point faire. si Votre opinion est en ma faveur alors ayant je prendrai la liberté decrire a M. de jefferson secretaire d’etat pour quil mette ma requeste sous les yeux du president des Etat unis afin que la reparation que me doit m. Le Vice consul de la republique francoise soit aussi Authentique quil soit possible. jai tout lieu de croire que M. jefferson que ma femme a eu L’honneur de conoitre a paris et dont la fille actuellement marié a M. randolph etoit L’amie intime au couvent de panthemont ou elles etudioient ensemble, jai tout lieu de croire disje que M. jefferson s’interessera au sort d’un francois refugié dans son pays et dont les malheurs seront un droit a cet interest.sans avoir L’honneur de Vous conoitre, monsieur, je m’adresse a Vous parceque on ma dit que Vous scaviez parfaitement ma Langue et que je n’ai pas le bonheur de scavoir la vôtre. Votre reputation d’honetété, et de Vertu a été une nouvelle raison de Vous marquer de la confiancej’ai L’honneur d’être, monsieur avec la plus parfaite consideration Votre tres humble et tres Obeissant serviteur

				
					Salimbeni
				
				
			